t c memo united_states tax_court national industrial investors inc petitioner v commissioner of internal revenue respondent docket no filed date held p's miscellaneous deductions redetermined held further for any underpayment due to denied deductions p is liable for penalties under sec_6662 i r c for and held further for any underpayment due to unreported income p is not liable for penalties under sec_6662 i r c for donald del grande for petitioner elaine l sierra for respondent memorandum findings_of_fact and opinion nims judge respondent determined the following deficiencies and penalties in respect of petitioner's federal income taxes taxable_year deficiency sec_6662 penalty dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure by amended pleadings respondent asserted an increased income_tax deficiency in the amount of dollar_figure and an increased penalty under sec_6662 in the amount of dollar_figure the parties settled the increased income_tax deficiency but the additionally asserted penalty remains disputed petitioner has also claimed increased deductions for automobile mileage for both years and for dues and subscription expenses for after concessions the issues for decision are how much is petitioner entitled to deduct for business_expenses for and after concessions and additional claims by petitioner the following amounts are in contention category of deduction depreciation dollar_figure dollar_figure net_operating_loss_carryover dollar_figure dollar_figure interest dollar_figure dollar_figure dollar_figure repairs dollar_figure dollar_figure rents dollar_figure fees and expenses of c m byrne iii dollar_figure dollar_figure management fees of charles byrne dollar_figure dollar_figure insurance dollar_figure dollar_figure office expenses dollar_figure dollar_figure telephone dollar_figure dollar_figure auto dollar_figure dollar_figure travel dollar_figure professional services dollar_figure dues and subscriptions dollar_figure -0- -0- dollar_figure is petitioner liable for the accuracy-related_penalty for negligence under sec_6662 in the amounts of dollar_figure and dollar_figure for and respectively some of the facts have been stipulated and are found accordingly the stipulation of facts and attached exhibits are incorporated herein by this reference findings_of_fact petitioner national industrial investors inc nii is a california corporation since its inception its principal_place_of_business office address and office address of all of its subsidiaries has been jackling drive hillsborough california the residence of charles m byrne byrne byrne owned percent of the stock of nii from shortly after nii's incorporation until when he divided his interest among his wife and children a non-byrne minority shareholder mcmahon was bought out in early and when byrne's wife died on date frances e byrne jr frances and kimberly byrne byrne's daughters became nii's sole shareholders byrne has been a director of nii during most of its existence including the years in issue he was also its president from until he resigned on date and its vice president during the years in issue after resigning as president of nii his daughter frances succeeded him his wife was secretary of the corporation until her death during and nii paid no employee compensation respondent's notice_of_deficiency denies all of petitioner's deductions for and part of petitioner's net_operating_loss_carryover deductions come from depreciation interest and other deductions incurred in prior years and in part from the losses of petitioner's subsidiaries incurred in those years establishing the net_operating_loss therefore requires substantiating the deductions incurred by petitioner's subsidiaries from as far back as and demonstrating their business_purpose establishing the amount of depreciation on a building owned by petitioner requires substantiating its original unadjusted_basis in interest deductions claimed by petitioner relate to five different notes secured_by petitioner's building from time to time since over the years nii has had four subsidiaries engaged in various businesses but its primary asset and source_of_income has always been its building on senter road in san jose california the burke building the original owner of the building parr properties parr an industrial real_estate developer leased the building to burke rubber company burke on date and later in april of borrowed dollar_figure from teachers insurance annuity association of america tiaa against both the building and the lease shortly thereafter parr liquidated all of its assets including disposition of the burke building before that time byrne had worked for parr for approximately years and at the time of the liquidation he was an executive vice-president and industrial director of parr when parr sold off its assets byrne and a group of investors bought the burke building parr's board_of directors approved the sale but suggested that byrne not participate as a partner in the venture until after parr had liquidated so as to avoid the appearance of self- dealing on his part consequently byrne devised an alternative plan byrne lent his brother-in-law hugh mcmahon jr mcmahon money to invest in senter associates the partnership acquiring the burke building with this loan and his own funds mcmahon purchased a 50-percent interest in senter associates when byrne stopped working for parr mcmahon repaid the debt by transferring half of his interest in senter associates to byrne parr knew of this arrangement parr sold the burke building along with the lease to senter associates sometime before date the sole consideration was the assumption by senter associates of the tiaa encumbering liability which at the time of acquisition had a remaining principal balance of dollar_figure in august of senter associates and burke entered into a second lease the burke lease which superseded the original lease negotiated by parr the burke lease provided for the construction of a big_number square foot addition to the burke building the addition and for a corresponding increase in rent the lease guaranteed an annual rent starting at dollar_figure and increasing over time senter associates purchased land for the addition from burke for dollar_figure on date shortly before the addition was completed and paid for senter associates incorporated and on date became nii the partners contributed all the assets of senter associates to nii which also assumed all of the liabilities of senter associates in return the partners including byrne each received shares of nii stock and a corporate note for approximately dollar_figure after its incorporation nii paid dollar_figure to build the addition petitioner placed both the burke building and the addition the burke property in service on date the date that burke took possession of the addition for the burke building nii has always used the straightline method_of_depreciation in conjunction with a useful_life of years for the addition it has used the 125-percent declining balance method with a useful_life of years within a month after paying for the addition on date petitioner borrowed an additional dollar_figure against the burke property from tiaa petitioner consolidated this loan and the previous loan from tiaa into one dollar_figure loan the tiaa loan starting on date the consolidated note required monthly payments of interest and principal of dollar_figure the interest rate on the consolidated loan was percent per annum the burke property also secured other loans in later years for example the property secured a dollar_figure loan from a group of investors investor group loan from date until date on date owens financial group inc lent petitioner dollar_figure owens loan the owens loan was collateralized by the burke property petitioner repaid the owens loan when it refinanced the property on date at that time the principal balance of the loan was dollar_figure petitioner issued another obligation against the property in to settle a shareholder derivative suit the mcmahon litigation on date mcmahon a minority shareholder instituted a suit against petitioner all other shareholders and byrne mcmahon alleged among other things that byrne unilaterally appointed his own family as officers and directors that the byrne family caused nii to purchase three subsidiary corporations without informing mcmahon that the family diverted money from petitioner to the subsidiaries for the purpose of paying salaries and stipends to the family and that the family's behavior generally constituted self-dealing and breach of fiduciary duty the parties pursued the litigation from date through date the litigation essentially ended on date when judge thomas smith imposed sanctions after several attempts by mcmahon's lawyer jones to enjoin the corporation from carrying on its business judge smith explained the sanctions stating it appears to the court that your conduct and your client's conduct in this case mr jones is reprehensible to say the least there is no factual basis there is no legal basis for your continuing to proceed in this case what you're doing is quite simply harassing the other side and i'm tired of it and if you won't stop doing it on your own account then i'm going to make you start paying for it and you're going to be paying the side who has to pay attorney's_fees because you're not practicing the law the way you should be the parties subsequently settled the agreement required mcmahon to relinquish any interest in nii and the burke building in return it required petitioner and the other named defendants to pay mcmahon the sum of dollar_figure and also required petitioner to issue a dollar_figure note to mcmahon and his wife mcmahon note the mcmahon note provided for 7-percent interest per annum compounded annually starting on date with any unpaid principal and interest due and payable on date if the burke property were to be sold however the note would become immediately due and payable the note was nonrecourse and because a first mortgage holder with a superior claim to the property already existed was secured_by a second deed_of_trust around the time petitioner settled the mcmahon litigation it was trying to refinance the burke property and also exchange it under sec_1031 for another piece of property both of these transactions might have replaced the current first mortgage holder with another consequently as part of the settlement agreement petitioner negotiated for and received a subordination agreement the agreement provided that so long as the amount of the first mortgage did not increase petitioner could refinance or enter into a sec_1031 exchange without a sale occurring and the mcmahon note therefore would not become immediately due and payable on date petitioner refinanced the burke property petitioner borrowed dollar_figure from san francisco federal savings san francisco loan and paid off the remaining dollar_figure balance of the tiaa loan and the owen's financial loan the remaining balance of which was dollar_figure respondent has conceded that petitioner was entitled to deduct the interest on the san francisco loan in and but the interest which substantially contributed to petitioner's net_operating_loss for that year has not been conceded to be deductible the san francisco loan required petitioner to pay dollar_figure interest and principal monthly beginning on date and continuing every month thereafter for months afterward the note established a new monthly payment for the next months depending upon market interest rates the total of the payments required in was dollar_figure the interest rate of the loan was fixed pincite percent for the first months of the loan after that the interest rate varied from month-to-month in accordance with current market interest rates as of the end of the interest rate on the san francisco loan had increased to percent as previously stated petitioner controlled several subsidiaries over the years these were controlled casting systems corp controlled casting national for sale by owner realty corp sale by owner national industrial management_corporation industrial management and far western real_estate corp far western for the years for which petitioner's returns show consolidated losses the separate gains and losses of petitioner and its subsidiaries are as follows year total loss nii controlled industrial sale by far casting management owner western dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number represent years in which petitioner's consolidated_return did not include the subsidiary controlled casting emerged from an arrangement between sears an inventor and shell chemical company shell they sought to develop a new type of foundry equipment which by injecting sand with a resin-type material could form the mixture into molds sears and shell agreed that if shell would develop the resin and give sears a 10-year license then he in turn would design the machine shell subsequently formulated the resin from benzene a petroleum derivative sears incorporated controlled casting and in sold percent of its stock to petitioner not only did controlled casting design the machine but it also manufactured several of them and sold two to general motors however shortly thereafter opec cut off the united states' supply of benzene and in shell stopped producing the resin with no relief in sight petitioner liquidated the subsidiary in industrial management another 80-percent subsidiary provided real_estate expertise to clients it acquired and developed property designed buildings found financing and if necessary dealt with related government legislation far western a wholly owned subsidiary operated a real_estate brokerage business when petitioner formed far western hugh mcmahon iii hugh provided the necessary brokerage license required by the california department of real_estate far western operated actively from until but far western never generated any taxable_income the only gross_income reported for far western was dollar_figure in petitioner's other wholly owned subsidiary sale by owner experimented with an alternative real_estate brokerage business for a dollar_figure fee a homeowner selling his own home could list his house on the multiple listing service without engaging an exclusive real_estate agent but if a broker found a buyer the homeowner could use the broker and pay his fee byrne his wife and hugh incorporated sale by owner on date and obtained a corporate broker's license from the department of real_estate using hugh's brokerage license hugh had sold real_estate in san diego before and believed that the city was a good test market sale by owner opened there almost immediately the business had problems as an advance-fee broker the department of real_estate had to preapprove all of its advertising the time lag destroyed sale by owner's marketing agility furthermore and perhaps more importantly few homeowners in san diego wanted the service the office in san diego closed in november of and sale by owner moved to the palm springs-rancho mirage area desert area a resort market with seasonal buying patterns hugh who was broke at this point quit the project the experiment continued in the desert area using hugh's corporate brokerage license and began to turn a profit early in however in the same year both far western and sale by owner abruptly collapsed in august of that year hugh's membership with the board_of realtors and the multiple listing service for the desert area which both subsidiaries used was canceled hugh's father mcmahon in that same month instigated the mcmahon litigation as a consequence of the impending litigation far western and sale by owner were not able to find another corporate broker and failed to participate in the selling season in the desert area furthermore the suit consumed much of the time of petitioner's management by both subsidiaries had ceased operations the parties settled the mcmahon litigation in and in october of petitioner destroyed most of the underlying documentation for its expenses from to or petitioner's management considered them old and irrelevant but it kept the checks for sale by owner and far western reasoning that those expenses were more current petitioner also kept its unaudited books of original entry and other books based on them since the first contested loss_year a member of the byrne family has kept the books of original entry an accountant compiled some of the other ledgers and journals using the information the byrnes gave him while prior years' events generate petitioner's claimed net operating losses including depreciation and interest the events of and generate petitioner's other claimed deductions respondent conceded some of these current deductions and of the amounts remaining in controversy respondent has admitted that petitioner has substantiated the following amounts category management fees of byrne dollar_figure dollar_figure fees expenses of charles byrne iii dollar_figure dollar_figure repairs dollar_figure dollar_figure insurance for automobile dollar_figure dollar_figure on byrne's life dollar_figure -0- telephone dollar_figure dollar_figure travel dollar_figure -0- dues and subscriptions newspapers dollar_figure dollar_figure sf commercial club dollar_figure dollar_figure office expenses debris box dollar_figure -0- spellmaster dollar_figure -0- secretary of state of colorado -0- dollar_figure riverside county clerk's office -0- dollar_figure rents dollar_figure dollar_figure after the settlement of the mcmahon litigation petitioner turned its attention to other matters frances and her sister kimberly had become nii's sole shareholders and they wanted to manage property as well as own it they sought to swap the burke property under sec_1031 for an office building an apartment building or a strip mall finding the right swap property however proved difficult on date almost directly after judge smith imposed sanctions in the mcmahon litigation nii by written contract hired byrne as a consultant paying him dollar_figure per month plus reimbursement for car mileage nii wanted his experience moreover at the time byrne worked for first interstate bank of ca as the manager of special real_estate_assets through this position he had contacts with others in the real_estate industry who might know of a suitable property for exchange furthermore by this time byrne had acquired a real_estate brokerage license in addition to requiring byrne to give advice the consulting contract required him to inspect the burke property and to seek out a sec_1031 exchange property inspecting the burke property required about days' effort twice a year but the quest for exchange property took longer it required finding a property inspecting it and negotiating with the owner byrne scoured california searching for a suitable exchange property his mileage logs for and detail his trips to at least different properties in his search byrne drove two cars a chevrolet malibu malibu owned by frances and a mercury cougar cougar owned by nii byrne kept detailed mileage logs when he drove the malibu petitioner claims that byrne drove the malibu big_number miles in and big_number miles in petitioner reimbursed byrne for his mileage by issuing him notes payable on or before date the note for was for dollar_figure big_number miles pincite cents per mile the note for was for dollar_figure big_number miles pincite cents per mile the malibu's mileage logs however are inaccurate imbedded in the malibu's logs were the cougar's mileage logs for june july and august of moreover some of the malibu mileage logs that petitioner refers to in its summary mileage calculation are not in evidence after deducting these miles the malibu's mileage logs indicate that byrne drove the malibu big_number miles in except for the imbedded mileage logs byrne kept no cougar mileage logs petitioner claimed deductions only for the cougar's repairs and insurance in addition to byrne's consulting agreement petitioner also asked byrne's son charles m byrne iii charles to occasionally inspect prospective exchange property petitioner also subscribed to two northern california newspapers that charles collected and sent to byrne or frances who searched in the papers' real_estate and business sections for an exchange property ultimately petitioner failed to find a suitable exchange property the value of the burke property declined as the termination of the burke lease approached in with only years left on the lease interest in the burke property vanished petitioner stopped searching for a swap property in late petitioner had other normal operating_expenses during and including a separate phone line at byrne's residence used exclusively for business and a spellmaster for frances because she was an atrocious speller petitioner also paid part of the premium on byrne's life_insurance asserting that it was key man insurance as of nii was a 40-percent beneficiary under the policy petitioner also rented a storage space in rancho mirage during and petitioner stored brochures about far western's services and homeowner kits produced for sale by owner which provide how-to-sell-your-own-home information to customers petitioner stored this material until when it abandoned hope of reviving the two subsidiaries the additional penalty asserted by respondent revolves around services performed by far western for international marketing limited iml sometime in the mid-1980s on date after petitioner had liquidated far western petitioner sent iml a bill for dollar_figure as payment iml gave petitioner a parcel of land known as lot to offset the value of lot petitioner issued iml a note for dollar_figure although petitioner and its subsidiaries were accrual_method taxpayers they failed to include in income the amount due for services performed for iml petitioner concedes that lot had a fair_market_value of dollar_figure and concedes dollar_figure of services income for opinion respondent's primary contention is that there was no business_purpose for petitioner's deductions respondent claims that petitioner deducted personal expenses of the byrnes respondent also asserts lack of substantiation in many instances because respondent contends that petitioner deducted personal expenses failed to report services income and failed to maintain adequate_records she also asserts negligence petitioner replies that it deducted only business_expenses that are substantiated by petitioner's books and in some cases by underlying documentation petitioner concedes that it had unreported service income but denies that its failure to report it was negligent when a taxpayer contests the commissioner's determination the burden_of_proof is ordinarily on the taxpayer to show that the commissioner's determination is in error rule a the taxpayer's burden_of_proof includes the burden of substantiation nevertheless where the taxpayer is unable to substantiate expenses through adequate_records or other proof the court may estimate the deductible amount if some deductible amount is suggested by other evidence under the so-called cohan_rule bearing heavily if the court chooses upon the taxpayer whose inexactitude is of its own making 39_f2d_540 2d cir the cohan_rule does not apply to travel entertainment gifts and listed_property sec_274 petitioner's net_operating_loss deductions for and for present purposes consist of four parts nii's depreciation_deductions nii's interest deductions nii's other deductions and losses_incurred by nii's subsidiaries our determination of petitioner's unadjusted_basis in the burke property will determine not only the depreciation_deductions for the net operating losses in prior years but will also establish petitioner's entitlement to these deductions in the current years furthermore our resolution of the deductibility of the interest on the mcmahon loan applies to both petitioner's net_operating_loss and to the current years respondent denied all of petitioner's depreciation_deductions for lack of substantiation of its basis in the burke property and for failure to establish a method_of_depreciation petitioner however has established a method_of_depreciation and also proven a substantial portion of its unadjusted_basis in the burke property when senter associates incorporated and formed petitioner in a sec_351 transaction in which no gain was recognized the basis of the burke building was carried over to petitioner from the prior_partnership proof of senter associates' basis in the building therefore establishes petitioner's basis senter associates assumed a dollar_figure mortgage encumbering the burke building when it purchased the property from parr no credible_evidence proves that senter associates paid any more for the burke building during the time it held the building the partnership accumulated dollar_figure in depreciation petitioner's unadjusted_basis in the burke building therefore was initially dollar_figure to be reduced by dollar_figure allocated to the land determined in accordance with the method of allocating the strike_price of burke's purchase option under the burke lease under the burke lease burke may purchase the burke property when the lease ends in the price includes dollar_figure for the land including the land on which the addition was built and dollar_figure for the buildings and improvements under the burke lease agreement the price of the buildings increases over time determined with reference to the consumer_price_index whereas the price of the land does not burke therefore had an incentive to bargain for allocating more of the option_price to the land and senter associates had an incentive to bargain for a low land allocation the land allocation in the lease therefore is a bargained for allocation and is a strong indication of the value of the land at that time since senter associates paid dollar_figure for the land on which the addition was built dollar_figure of petitioner's basis in the burke building itself is allocable to land the depreciable part of petitioner's unadjusted_basis in the burke building is therefore dollar_figure petitioner also spent dollar_figure to build the addition as for petitioner's method_of_depreciation respondent insists that petitioner failed to establish one we are satisfied however that petitioner has consistently used the straightline method_of_depreciation for the burke building with a useful_life of years and the 125-percent declining balance method with a useful_life of years for the addition because petitioner's initial unadjusted depreciable basis in both the burke building and the addition is lower than the amount petitioner claims the depreciation_deductions will be recalculated under rule sec_1016 which requires basis to be adjusted for the depreciation allowed creates a problem in this case for the years in which petitioner has a net_operating_loss for those years the other deductions modified herein and affecting petitioner's losses are to be deducted first and then the amount of the depreciation allowed is to be determined sec_1_1016-3 income_tax regs except as regards the mcmahon note respondent argues that petitioner failed to substantiate its interest_expense petitioner however has proven the beginning balances the ending balances and with a reasonable degree of certainty the interest rates of the tiaa loan and the san francisco loan for purposes of the rule calculation amortization tables showing payments made and the amount of allocable_interest can be derived from these numbers unlike the tiaa loan however the san francisco loan had a variable interest rate the interest on this loan is only in issue from date through date the interest rate was fixed pincite percent until date the monthly payments on the loan for the entire period were fixed at dollar_figure a san francisco federal savings loan statement of date reflects a loan balance as of that date of dollar_figure if the parties are unable to compute the interest on the san francisco loan for the march to date period petitioner may move to reopen the record for the sole purpose of offering additional evidence regarding the san francisco loan interest_deduction for this period as for the investor group loan the ending balance as of date is not in evidence but because the deed_of_trust for the investor group loan overlaps the deed_of_trust for the owens loan by only a month we believe that the owens loan effectively refinanced the investor group loan we therefore find that the principal balance of the investor group loan increased from dollar_figure to dollar_figure between date and date the interest rate for the investor group loan and for the owens loan is also unknown nevertheless we believe petitioner accrued some interest on these notes and that a reasonable rate of interest for the period in question would be percent simple interest per annum interest deductions from these notes will be recalculated on this basis under rule the mcmahon note accrued interest in and the mcmahon note requires no payment until date the day before the burke lease terminates or until petitioner sells the burke property petitioner claims that since it is an accrual_method taxpayer it is entitled to deduct the interest currently respondent denied petitioner's deduction asserting that petitioner's liability was neither fixed nor certain respondent contends that because the note was nonrecourse and the burke property could be exchanged by petitioner under sec_1031 without repaying the note petitioner's liability on the note was uncertain we find respondent's logic less than compelling even assuming that petitioner could have exchanged the burke property without repaying the mcmahon note an exchange partner would reduce his valuation of the burke property according to the note's balance and consequently petitioner would receive less in the exchange in economic terms petitioner's burden was certain as for petitioner's other deductions from the loss years petitioner has introduced only its unaudited books of original entry and other accounting_records based upon them while we believe that petitioner's witnesses testified truthfully and that petitioner's management was not dishonest its books are unreliable petitioner cannot substantiate all of its deductions for the current years in issue years in which it supposedly kept its underlying documentation for example petitioner's mileage logs for the malibu contained miles allocable to the cougar petitioner included part of the fees paid to charles for investigating prospective exchange properties under professional services rather than fees petitioner's books standing alone fail to prove that petitioner incurred the other deductions from the loss years the fourth category of deductions that compose petitioner's net operating losses are its subsidiaries' losses petitioner's deductions for controlled casting and industrial management are supported only by petitioner's unaudited books we have found them unreliable and therefore disregard the losses from these subsidiaries in calculating petitioner's net operating losses petitioner has however made a prima facie case with regard to sale by owner's and far western's losses respondent argues that these subsidiaries were not businesses and that their expenses had no business_purpose we disagree petitioner's witnesses testified that far western and sale by owner were engaged in business as real_estate brokers this testimony was corroborated by corporate minutes respondent points to sworn affidavits from the mcmahon litigation that tell a sordid story of the byrne family members violating their fiduciary duty and plundering the corporate coffers but the judge in that case imposed sanctions against the plaintiffs and stated there is no factual basis there is no legal basis for your continuing to proceed in this case rather than engaging in corporate plundering petitioner was simply unlucky sale by owner was beginning to show a profit until mcmahon filed his shareholder's derivative suit the suit consumed much of the time of petitioner's management and diverted attention from the subsidiaries and mcmahon's son hugh stopped his membership with the desert area multiple listing service and board_of realtors because sale by owner and far western operated under hugh's brokerage license his membership cancellation effectively prevented the two companies from further operation petitioner substantiated the expense of sale by owner and far western by both books and canceled checks respondent asserts that some of the checks paid unrelated personal expenses of the principals there are several hundred checks and respondent has failed to direct us to the offending ones petitioner has made a prima facie case on this point and respondent has offered no countervailing evidence petitioner is entitled to include the losses from sale by owner and far western in the calculation of its net operating losses in addition to net operating losses depreciation and interest respondent denied every other deduction petitioner claimed for and on the grounds of lack of business_purpose and lack of substantiation respondent has since conceded some of these other deductions but dollar_figure and dollar_figure of them for and respectively remain in controversy of these deductions still in controversy respondent has admitted that petitioner substantiated a total of dollar_figure and dollar_figure for and respectively petitioner has also established that during those years its business included managing the burke property collecting its liability against iml and selling lot petitioner also spent considerable time and money attempting to exchange the burke property for other real_estate in a sec_1031 transaction nevertheless several of petitioner's claimed deductions deserve special attention several checks to the s f commercial club in both and a check to the secretary of state of colorado for dollar_figure in and one to the riverside county clerk's office for dollar_figure in are unexplained and are therefore disallowed petitioner claims that it maintained key man insurance on byrne byrne testified that he had been an officer of the corporation off and on over the years the corporate minutes indicate that he was also petitioner's vice president during and petitioner was a 40-percent beneficiary under the policy under these facts sec_264 controls deductibility it provides a general rule--no deduction shall be allowed for-- premiums_paid on any life_insurance_policy covering the life of any officer_or_employee or of any person financially interested in any trade_or_business carried on by the taxpayer when the taxpayer is directly or indirectly a beneficiary under such policy since byrne was an officer of petitioner and since petitioner was a beneficiary of the policy petitioner may not deduct the premium it paid on that policy 29_bta_690 klinck v commissioner a memorandum opinion of this court dated date respondent argues that petitioner was not entitled to deduct automobile expenses due to lack of business_purpose and substantiation sec_274 imposes stringent substantiation requirements for travel entertainment gifts and listed_property as defined in sec_280f passenger automobiles are listed_property under sec_280f sec_274 denies these deductions unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift under sec_274 deductions for automobile expenses or travel_expenses may not be estimated instead the taxpayer must provide adequate_records or corroborate testimony with other evidence petitioner proved that the business_purpose behind byrne's use of the malibu and cougar automobiles was to find a sec_1031 exchange property and to inspect the burke property byrne also recorded in mileage logs the time place distance and business reason for his drives in the malibu the logs substantiate big_number miles in and big_number miles in respondent did not argue that the mileage rates were incorrect petitioner is therefore entitled to deduct cents per mile for and cents per mile for petitioner sought to deduct the insurance and repair costs attributable to the cougar for generally when a taxpayer deducts the actual cost of operating an automobile he is required to allocate that cost between business and personal_use and to substantiate that allocation 60_tc_728 sec_1_274-5t temporary income_tax regs fed reg date in the past if the taxpayer provided the court with a basis upon which to estimate an allocation the court has estimated it under the cohan_rule 36_tc_852 affd 309_f2d_143 5th cir now however sec_274 prohibits such an estimation sec_1_274-5 income_tax regs because petitioner has not proven the total mileage of the cougar we cannot allocate the expenses between business and personal_use petitioner's repair deductions are therefore denied sec_274 also applies to travel_expenses petitioner has failed to prove its business_purpose for the dollar_figure travel_expenses incurred in sec_274 requires substantiation of the business_purpose for each item sec_274 petitioner submitted a receipt from the madonna inn in san luis obispo california for the night of date and byrne's mileage logs indicate that he drove to san luis obispo on that date but for that particular trip the logs do not indicate a business_purpose as for the remainder of petitioner's expenses--fees of charles management fees of byrne rents other insurance telephone subscriptions other office expenses other professional services and other travel expenses--totaling dollar_figure and dollar_figure for and respectively we find that petitioner has proven its business_purpose we therefore allow them to the extent substantiated ie dollar_figure and dollar_figure for and respectively the unsubstantiated expenses are supported only by petitioner's books we have already found them unreliable and we therefore deny those deductions respondent determined accuracy-related_penalties for negligence under sec_6662 in the amounts of dollar_figure and dollar_figure for and respectively these penalties arose from disallowed deductions respondent asserted by amended pleadings an additional dollar_figure to the accuracy-related_penalty for respondent based this additional penalty on unreported income from while petitioner bears the burden_of_proof as to the penalties as determined by respondent in the deficiency_notice respondent bears the burden_of_proof under rule a for the additional penalty_negligence for the purpose of sec_6662 includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 petitioner destroyed books_and_records needed to prove its net operating losses failed to maintain records necessary to substantiate its deductions and mixed up the nondeductible mileage of one car with the deductible mileage of another petitioner is liable for negligence to the extent that the deductions that we have denied result in an underpayment for each of the years in issue with respect to the additional penalty for however respondent has failed to prove negligence petitioner's subsidiary far western an accrual basis taxpayer performed services for its client iml sometime in the mid-1980s the subsidiary however was not paid immediately then in after petitioner had liquidated the subsidiary petitioner received lot as compensation neither the subsidiary nor petitioner ever included in income the earnings from these services but prior to trial petitioner conceded that it received dollar_figure of services income for upon the receipt of lot nevertheless petitioner did not concede negligence according to the regulations income accrues when all events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy sec_1_451-1 income_tax regs it is unclear why petitioner conceded that the service income accrued during a year in issue and not when petitioner's subsidiaries performed the work in the mid-1980s the record does not disclose the terms of the service_contract or the specific services performed nor does it disclose why iml delayed payment we therefore hold that respondent failed to prove that petitioner is liable for the negligence_penalty attributable to the receipt of lot to reflect the above decision will be entered under rule
